DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites “at least one first projection” in lines 1-2.  As “at least one first projection” has been previously set out in claim 1, it is unclear as to whether 
Claim 19 recites that the first and second cavities are separated by a wall and that the first and second portions of the carrier are located in the first and second cavities.  It is unclear how a single piece carrier can have parts simultaneously located in two different cavities which are separated by wall and not connected.  As such, the language of the claim is indefinite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by L & L Products (GB 2,421,478; applicant cited; hereafter, “LL”).
Regarding Claim 1, LL discloses a structural reinforcement for a vehicle comprised of a) a carrier having a base wall and a plurality of projections extending from the base wall (see annotated Fig. 7 below), the plurality of projections including at least one first projection and at least one second 

    PNG
    media_image1.png
    645
    850
    media_image1.png
    Greyscale


Regarding Claim 3, the second portion (upper half) includes at least one projection extending from the base wall in an opposite direction as the plurality of projections of the first portion.
Regarding Claim 4, the carrier is a molded polymer.
Regarding Claim 5, the carrier includes at least one insert (glass fibers inserted in the resin) which has a higher yield strength than the carrier alone.
Regarding Claim 6, the carrier is a single molded piece.
Regarding Claim 7, the carrier includes localized glass fiber reinforcements.
Regarding Claims 8 and 9, the activatable material is activated (expanded) by heat in an automotive vehicle painting operation (e-coating); and the activatable material is a structural foam.
Regarding Claim 10, the at least one first projection is part of a first set of a plurality of projections having a similar height; and wherein the at least one second projection is part of a second set of a plurality of projections having a similar height (see Figs. 6 and 7).
Regarding Claim 11, the first set of the plurality of projections and the second set of the plurality of projections alternate relative to each other on the base wall (see Fig. 6; shorter projections between longer projections).

Regarding Claim 13, the first and second projections intersect each other.
Regarding Claim 14, some of the first and second set of the plurality of projections form one or more cell-like structures extending from the base wall having two or more walls (see Fig. 6).
Regarding Claim 15, the projections are ribs.
Regarding Claims 16 and 17, under a significant load, the projections experience plastic deformation in the form of buckling.
Regarding Claim 18, the carrier (specifically, the base wall) includes a first portion adapted for outward placement in a first cavity of the vehicle (upper portion of wall is located in the outer shell of the pillar/sill joint), the first cavity being proximate an outer panel of the vehicle; and wherein the carrier includes a second portion adapted for inward placement in a first cavity of the vehicle (lower portion).

Claim Rejections - 35 USC § 103






The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over LL as applied to claim 13 above, and further in view of ordinary skill in the art.
LL does not disclose the entire design process for the reinforcement, but discloses injection molding the carrier and then locating an activatable material 

Conclusion
Should the Applicant find it beneficial to discuss the current rejections for the sake of clarity, or to further understand the Examiner's view, the Applicant is invited to contact the Examiner at the below provided contact number in order to better prepare a response prior to the filing of any future amendments.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON S DANIELS whose telephone number is (571)270-1167. The examiner can normally be reached Monday - Thursday 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/JASON S DANIELS/Primary Examiner, Art Unit 3612